Citation Nr: 0014379	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  93-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318(b) (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran's widow and his brother

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945, and from August 1947 to August 1969.  He died 
in June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  In November 1995, the Board remanded the appeal for 
development which has since been satisfactorily completed.  
In December 1999, the RO properly expanded the appeal to 
include a claim for DIC benefits under 38 U.S.C.A. § 1318(b).  


FINDINGS OF FACT 

1.  The veteran died in June 1992 as an immediate cause of 
cardiopulmonary arrest, due to or as a consequence of 
atherosclerotic cardiovascular disease.  

2.  At the time of his death, service connection was in 
effect for anxiety state, with gastrointestinal features, 
rated as 30 percent disabling, and internal hemorrhoids, 
rated as 10 percent disabling.  

3.  No medical evidence is of record suggesting there was a 
correlation between service, or his service-connected 
disabilities, and his death due to heart disease; the veteran 
did not have heart disease in service, or for several years 
thereafter, and there is no competent evidence of a nexus 
between his heart disease and service, or between heart 
disease and his service-connected anxiety state, with 
gastrointestinal features, or any other service-connected 
disorder.  

4.  No competent medical evidence is of record to show that 
any one of the veteran's service-connected disabilities were 
continuously totally disabling for at least 10 years prior to 
his death.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The appellant's claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318(b) is not well-
grounded.  38 U.S.C.A. §§ 1318, 5107, 7104 (West 1991); 38 
C.F.R. § 3.22(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death. 38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a), 3.312(a) (1999).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

A more preliminary determination that must be made in this 
case, however, is whether the appellant has satisfied her 
initial burden of submitting evidence sufficient to justify a 
belief-by a fair and impartial individual-that her claims are 
"well grounded," meaning at least plausible, meritorious on 
their own or capable of substantiation.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
it is determined that she has not satisfied this initial 
burden, then her appeal must be denied, and VA does not have 
a "duty to assist" her in developing the evidence pertinent 
to her claims.  See Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Murphy, 1 Vet. App. at 81-82.  

In order for a claim for service connection for the cause of 
a veteran's death to be well grounded, there must be 
competent medical evidence suggesting that a service-
connected disability either caused or contributed 
substantially or materially to death.  See Hasty v. West, 13 
Vet. App. 230, 233 (1999), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) and Heur v. Brown, 7 Vet. App. 379, 384 
(1995).  Inasmuch as there is no such competent medical nexus 
evidence of record in this case, the appellant's claim for 
service connection for the cause of the veteran's death is 
not well grounded and, therefore, must be denied.

The Board has carefully reviewed all of the evidence of 
record.  Service medical records show no diagnosis of heart 
disease or any psychiatric disorder in service.  In August 
1945, notation was made that the veteran's family medical 
history included his father's death due to heart disease.  An 
elevated blood pressure reading of 182/110, with a pulse of 
82, was noted on March 6, 1967.  However, this finding was 
made in conjunction with the treatment of first-degree to 
light second-degree burns of the right ear, right side of 
face, and right hand and forearm.  A routine 
electrocardiogram (ECG) of May 1967 was within normal limits.  
An ECG of December 1968 revealed a Q-wave in number 3 lead, 
which the attending physician determined was 
"insignificant."  No disorder was noted at that time.  On 
retirement examination in April 1969, no heart or psychiatric 
disorders were reported by the veteran, or diagnosed by the 
examiner.  The veteran was noted to have occasional 
indigestion after eating spicy foods, but this was thought to 
be readily relieved by antacids.  The veteran's discharge was 
effective in August 1969.  

Records show service connection for anxiety reaction, with 
gastrointestinal features, was established by RO rating 
decision dated in July 1970, based primarily on the findings 
of VA examination in April 1970.  At that time, the RO noted 
the current diagnosis and that the veteran had had a lengthy 
military career.  A 30 percent evaluation was assigned and 
remained in effect from August 1974, based on the October 
1974 VA examination findings of superimposed 
psychophysiologic gastrointestinal reaction, with a question 
of a duodenal ulcer.  

The evidence of record shows no heart disease, prior to a 
myocardial infarction in September 1975.  Subsequent records 
show continuing treatment for heart disease.  On VA 
examination in June 1976, notation was made of the veteran's 
complaints of being very nervous.  He was noted to take 
medication for this.  Notation was also made of chest pains 
due to coronary attack, and that the veteran tires easily and 
has difficulty breathing when he's upset or excited.  He was 
noted to take Nitro medication for this as well.  The 
diagnosis was coronary atherosclerosis, residuals of 
myocardial infarct, angina pectoris.  

In an October 1977 rating decision, the RO denied increased 
evaluations for the veteran's service-connected disabilities.

On VA examination in September 1979, the veteran showed no 
depression or obvious anxiety, but he appeared very tense.  
There were no abnormal mental trends.  The diagnosis was 
chronic, mild anxiety reaction.  

No further heart or mental health treatment is shown prior to 
the veteran's death.  

As noted above, the certificate of death demonstrates that 
the veteran died in June 1992 as an immediate cause of 
cardiopulmonary arrest, due to or as a consequence of 
atherosclerotic cardiovascular disease.  

At the time of the veteran's death, service connection was in 
effect for an anxiety state with gastrointestinal features, 
rated as 30 percent disabling, and internal hemorrhoids, 
rated as 10 percent disabling.  A combined disability 
evaluation of 40 percent was in effect as well.  

During her personal hearing at the RO in February 1993, and 
in various written statements she and her representative 
submitted at other times during the course of her appeal, the 
appellant alleged that the veteran's heart disease had its 
inception in service.  The appellant pointed out that a 1968 
ECG had been abnormal, that inservice blood pressure readings 
had been elevated, and that the veteran had had nose bleeds 
soon after his discharge from service.  She asserted that 
these symptoms may have been early signs of heart disease, 
including hypertension.  She indicated that the physician 
from which the veteran received treatment soon after service, 
was deceased.  The sworn testimony of the veteran's brother 
was also obtained in this regard.  The evidence of record 
shows no such inservice heart disease, as detailed above.  

The appellant has also asserted that the veteran's service-
connected anxiety state, with gastrointestinal reaction, 
while not directly responsible for his death, nonetheless 
contributed substantially and materially to it due to the 
effects of anxiety.  However, notwithstanding her contentions 
to the contrary, she has not identified or submitted any 
objective medical evidence to substantiate her allegations 
that any service-connected disability had any role whatsoever 
in the veteran's death due to heart disease.  

A VA medical opinion as to the cause of the veteran's death 
was obtained in November 1999 per remand request of the Board 
in November 1995.  Upon review of the veteran's entire VA 
claims file and documented clinical history, the physician 
noted no hypertension and no evidence of heart disease during 
the veteran's service.  The author stated that the June 1967 
blood pressure reading occurred during a time of treatment 
for acute burns, and that significant elevations can occur at 
such times of severe pain and extreme physical stress, but do 
not per se establish a diagnosis of hypertension.  The author 
was of the medical opinion that a causal or contributory 
relationship between the veteran's military service and post-
service heart disease, which lead to his death in 1992, was 
unlikely.  

There is no mention in the records, including the certificate 
of death, that any service-connected disorder, including 
anxiety state with gastrointestinal reaction, or symptoms 
associated therewith, had any effect on the veteran's death 
due to his heart disease.  There simply is not any objective 
medical evidence currently of record to attribute his death 
from heart disease, to service, or service-connected 
disability.  

Since the appellant, the veteran's brother, and her 
representative do not profess to have any specialized 
training or expertise in the field of medicine--including 
pertaining to the etiology of the veteran's heart disease--
and since this is not otherwise indicated by the evidence of 
record, their allegations purporting to establish a 
correlation between the veteran's service or service-
connected disability, and his death from heart disease, have 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board emphasizes that a well-
grounded claim for service connection must be supported by 
medical evidence--not just allegations--and there is no such 
evidence in this case.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Because the appellant has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for the cause of the veteran's death is 
well grounded, VA is under no "duty to assist" her in 
developing the evidence pertinent to this claim, to include 
obtaining  any medical opinion regarding whether service-
connected disability contributed to death.  See Morton v. 
West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 1468 (1997).  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make this claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

II.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318(b) 

Having reached the conclusion that the claim of service 
connection for the cause of the veteran's death is not well-
grounded, the Board turns to a consideration of whether an 
award of dependency and indemnity compensation is warranted 
under 38 U.S.C.A. § 1318(b) (West 1991).  Section 1318 
provides that such compensation be paid to the surviving 
spouse of a veteran where it is shown that, at the time of 
his death, the veteran was either in receipt of or entitled 
to receive a total disability rating for:  (a) a period of 10 
or more years preceding his death or; (b) a period of five 
years or more continuously from the date of the veteran's 
discharge, if so rated for a period of less than 10 years.  
See also 38 C.F.R. § 3.22(a) (1999).  

Again, the Board must begin with consideration of whether the 
claim for compensation under § 1318(b) is well grounded.  In 
order to establish a well grounded claim, the appellant would 
have to demonstrate that the veteran had been totally 
disabled due to his service-connected disabilities for the 10 
years immediately preceding his death.  This is not 
demonstrated by any medical evidence of record.  

As noted above, at the time of his death, the veteran was 
assigned a combined evaluation of 40 percent for his service-
connected disabilities: a 30 percent rating for anxiety state 
with gastrointestinal features, and a 10 percent rating for 
internal hemorrhoids.  These evaluations had been reviewed in 
October 1977, at which time the evaluations were confirmed 
and continued.  No medical evidence is of record to indicate 
that either disorder increased in severity from 1977 to the 
veteran's death in 1992.  To the contrary, the November 1999 
VA medical opinion indicates that the veteran died due to 
heart disease, unrelated to his service or to service-
connected disability.  Without supportive evidence, the claim 
of entitlement to DIC under 38 U.S.C.A. § 1318(b) is not well 
grounded. Tirpak, Supra.; Epps, Supra.; Caluza, Supra.  The 
lay testimony and statements of the appellant and the 
testimony of her brother-in-law are not competent evidence to 
well ground the claims on appeal, particularly since the 
central issue presented in this case is a medical one.  
Espiritu, Supra.  

In denying the claims on appeal, the Board notes that the RO 
denied the appellant's claims on essentially the same basis 
as the Board--due to the absence of any medical nexus 
evidence suggesting a correlation between service or his 
service-connected disability and his death in 1992 due to 
heart disease.  Obviously then, she is not prejudiced by the 
Board's decision to deny her claim in this same manner.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).  The RO 
also apprised her in the September 1992 Statement of the 
Case, and more recently in the September 1993 and December 
1999 Supplemental Statements of the Case, of the reasons for 
denying her claims.  Therefore, the Board considers this 
decision as sufficient to inform her of the evidence 
necessary to well ground this claim and warrant further 
consideration on the merits.  See 38 U.S.C.A. § 5103(a) (West 
1999); Franzen v. Brown, 9 Vet. App. 235, 238 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  While the 
Board initially found the claim for service connection for 
the cause of death well grounded in its November 1995 remand, 
a current review of the claim discloses that it is not well 
grounded, and the Board is denying the claim at the present 
time on that basis.


ORDER 

As evidence of well-grounded claims have not been submitted, 
service connection for the cause of the veteran's death and 
for DIC benefits under 38 U.S.C.A. § 1318(b) is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

